Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding seeking to annul a tier II disciplinary determination finding him guilty of making threats. The Attorney General has advised this Court that the determination in question has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge has been refunded to petitioner. Accordingly, petitioner has been provided all of the relief to which he is entitled and this matter must be dismissed as moot (see Matter of Arriaga v Smith, 55 AD3d 1115 [2008]).
Mercure, J.P., Malone Jr., Kavanagh and Stein, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.